DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on March 3rd, 2021 in response to the Final Office Action mailed on February 1st, 2021.  Per Applicant's response, Claim 1 has been amended.  Claims 2 & 4 remain cancelled.  Consequently, Claims 1, 3, & 5 remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.

Claim Rejections - 35 USC § 112
Claims 1, 3, & 5 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided the required corrections as suggested by the Examiner, thereby obviating the previous rejections.

Response to Arguments
Applicant’s arguments, see page 4, filed March 3rd, 2021, with respect to the previous 112(b) rejections have been fully considered and are persuasive.  In particular, Applicant alleges that the amendments to Claim 1 overcome the previously applied 112(b) rejections, and the Examiner agrees. Therefore, the previous 112(b) rejections have been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an AFCP interview with William C. Rowland on March 5, 2021.
The application has been amended as follows: 

Claim 5 is hereby cancelled.

Allowable Subject Matter
Claims 1 & 3 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments filed on March 3rd, 2021 have overcome all of the previous 112(b) rejections.  
In view of Applicant’s amendments, the Examiner has conducted a final prior art search and has confirmed that no other prior art reference(s) successfully disclose or render obvious Applicant’s invention as now recited.  As such, the Examiner now finds Applicant’s invention to be novel and non-obvious over the prior art, and therefore, the application as a whole is now in proper condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC